DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame holding the transfer roller of Claim 1, and the downstream side guide of Claim 5 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an image forming unit configured to form the image in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites a double-sided conveyance guide rotatably supported by the frame.  However, the original disclosure does not disclose a double-sided conveyance guide that is rotatably supported by a frame.  Therefore, the original disclosure does not support that the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 12 and 13 depend on claim 11 and are rejected for inheriting the same problem.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the upstream side roller" in 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the specification does not disclose an upstream side roller that is positioned upstream the downstream side roller.  Instead, the specification discloses an upstream side guide that is positioned upstream the downstream side roller.  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean an upstream side guide instead of an upstream side roller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,579,002. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

As for claim 1, U.S. Patent 10,579,002 claims an image forming apparatus for forming an image on a sheet, the image forming apparatus comprising:
a sheet stacking unit on which sheets are to be stacked (Claim 1);
an image forming unit configured to form the image on a sheet conveyed from the sheet stacking unit (Claim 1);
a transfer roller for transferring a toner image onto the sheet (Claim 10);
a double-sided conveyance path along which the sheet, which has passed the image forming unit, is conveyed to the image forming unit again (Claim 1);
a sheet plate having a shape extending in a sheet conveyance direction, wherein the sheet plate includes a fitting portion on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (Claim 1);
a roller configured to obliquely convey the sheet so that a side end of the sheet in a width direction is abutted on the sheet plate (Claim 1); and
a frame configured to form a part of the double-sided conveyance path and to guide the sheet conveyed along the double-sided conveyance path (Claim 1),
wherein the frame holds the transfer roller and includes a fitted portion, where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Claims 1 and 10).

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,895,836. Although the claims at issue are not identical, they are not patentably distinct from each as shown below.

As for claim 1, U.S. Patent 10,895,836 claims an image forming apparatus for forming an image on a sheet, the image forming apparatus comprising:
a sheet stacking unit on which sheets are to be stacked (Claim 1);
an image forming unit configured to form the image on a sheet conveyed from the sheet stacking unit (Claim 1);
a transfer roller for transferring a toner image onto the sheet (Claim 2);
a double-sided conveyance path along which the sheet, which has passed the image forming unit, is conveyed to the image forming unit again (Claim 1);
a sheet plate having a shape extending in a sheet conveyance direction, wherein the sheet plate includes a fitting portion on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (Claim 1);
a roller configured to obliquely convey the sheet so that a side end of the sheet in a width direction is abutted on the sheet plate (Claim 1); and
a frame configured to form a part of the double-sided conveyance path and to guide the sheet conveyed along the double-sided conveyance path (Claim 1),
wherein the frame holds the transfer roller and includes a fitted portion, where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Claims 1 and 2).

As for claim 2, U.S. Patent 10,895,836 claims the image forming apparatus according to claim 1, wherein the sheet plate further includes a reference surface which the side end of the sheet is to be abutted on, and an oblique surface for guiding the sheet toward the reference surface (Claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,323,212 issued to Fukase (“Fukase”) in view of U.S. Patent 8,720,888 issued to Masuda et al. (“Masuda”).

As for claim 1, Fukase discloses an image forming apparatus (Fig. 15) for forming an image on a sheet, the image forming apparatus comprising:
a sheet stacking unit (40) on which sheets are to be stacked;
an image forming unit (10, 13) configured to form the image on a sheet conveyed from the sheet stacking unit;
a transfer roller (12) for transferring a toner image onto the sheet;
a double-sided conveyance path (from 61 to 81 to 82 to 43) along which the sheet, which has passed the image forming unit, is conveyed to the image forming unit again; and
a frame (80) configured to form a part of the double-sided conveyance path (see Fig. 4) and to guide the sheet conveyed along the double-sided conveyance path.
Fukase does not disclose a sheet plate and a roller as recited.
However, Masuda discloses a sheet plate (70) having a shape extending in a sheet conveyance direction (see Fig. 6), wherein the sheet plate includes a fitting portion (snap-fitting prongs at right end in Fig. 5) on one end of the sheet plate in a longitudinal direction of the sheet plate, wherein the fitting portion is bent in a direction crossing the longitudinal direction of the sheet plate (see Fig. 5); and
a roller (61) configured to obliquely convey a sheet (with 63) so that a side end of the sheet in a width direction is abutted on the sheet plate (col. 8, lines 59-64).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the image forming apparatus of Fukase by including the sheet plate and roller as disclosed by Masuda in order to prevent buckling and folding during re-feeding of the sheet (Masuda: col. 12, lines 7-15) and to correct the skew of the sheet (Masuda: col. 11, lines 30-35).
Fukase as modified by Masuda discloses that the frame (Fukase: 80) holds the transfer roller (Fukase: see Fig. 4) and includes a fitted portion (Masuda: implied by Fig. 5 and col. 8, lines 33-34), where the fitted portion positions the fitting portion by coming in contact with a surface of the fitting portion (Masuda: implied by Fig. 5 and col. 8, lines 33-34).

As for claim 2, Fukase as modified by Masuda discloses that the sheet plate (Masuda: 70) further includes a reference surface (Masuda: 71) which the side end of the sheet is to be abutted on, and an oblique surface (Masuda: 73) for guiding the sheet toward the reference surface.

As for claim 3, Fukase as modified by Masuda discloses a driven roller (Masuda: 63) configured to be driven by the roller (Masuda: 61), wherein the frame (Fukase: 80 and Masuda: 60) supports the driven roller, and wherein an axial direction of the driven roller is not parallel to an axial direction of the roller (Masuda: see Fig. 6).

As for claim 4, Fukase as modified by Masuda discloses that the frame further includes a downstream side roller (Fukase: unlabeled roller near bottom of 80 in Fig. 4 and Masuda: 62) for conveying the sheet, and
wherein the downstream side roller is positioned at a downstream side of the sheet plate in the sheet conveyance direction (Masuda: see Fig. 4).

As for claim 7, Fukase as modified by Masuda discloses that the sheet plate (Masuda: 70) is fixed to the frame in a state that the sheet plate is inserted in the frame (Masuda: implied by Fig. 5 and col. 8, lines 33-34).

As for claim 8, Fukase as modified by Masuda discloses a driven roller (Masuda: 63) configured to be driven by the roller (Masuda: 61); and a roller holder (Masuda: 63A) configured to rotatably support the driven roller. 

As for claim 9, Fukase as modified by Masuda discloses that the roller holder (Masuda: 63A) is configured to be attachable to the frame (Masuda: see Fig. 4).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,323,212 issued to Fukase (“Fukase”) in view of U.S. Patent 8,720,888 issued to Masuda et al. (“Masuda”) as applied to claim 4, further in view of U.S. Patent 8,342,520 issued to Kim (“Kim”).

As for claim 5, Fukase as modified by Masuda discloses the image forming apparatus of claim 4 (see the rejection of claim 4 above).
Fukase as modified by Masuda does not disclose that the frame further includes a downstream guide as  recited.
However, Kim discloses a frame that further includes a downstream side guide (1515) for conveying a sheet, and wherein the downstream side guide (1515) is positioned at a downstream side of a downstream side roller (1514) in the sheet conveyance direction (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the frame of Fukase and Masuda by including the downstream side guide as disclosed by Kim in order to ensure that the sheet stays aligned as the sheet is conveyed.

As for claim 6, Fukase as modified by Masuda and Kim discloses that the frame further includes an upstream side guide (Masuda: 69) for conveying the sheet, and
wherein the upstream side guide (Masuda: 69) is positioned at an upstream side of the downstream side roller (Masuda: 62) in the sheet conveyance direction (Masuda: see Fig. 6).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest a sheet plate is that positioned between a frame and a roller holder in a state that the roller holder is attached to the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 8,684,354 issued to Iino et al. (“Iino”) is cited for all that it discloses including a frame that includes a sheet plate guide and an oblique roller on a duplex path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853